UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 17, 2012 POLY SHIELD TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) DELAWARE 000-33309 33-0953557 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 433 Plaza Real, Suite 275 Boca Raton, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 1-800-648-4287 GLOBETRAC INC. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01 Regulation FD Disclosure. On August 17, 2012, of Poly Shield Technologies Inc. (the “Company”) issued a news release announcing that effective August 20, 2012, the Company’s common stock, which is currently traded under the ticker symbol “GBTR” on the OTCQB market, will begin trading under the new ticker symbol “SHPR”. This information is furnished pursuant to Item 7.01 of Form 8-K and shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under that section, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. By furnishing this information, the Company makes no admission as to the materiality of any information in this report that is required to be disclosed solely by reason of Regulation FD. Item 9.01 Financial Statements and Exhibits Exhibit Number ExhibitTitle or Description (d) Press Release of Poly Shield Technologies Inc. dated August 17, 2012. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Poly Shield Technologies Inc. By: /s/ Mitchell Miller Name: Mitchell Miller Title: Chief Executive Officer Date: August 17, 2012 3
